DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Amendment
In response to the amendment(s) filed on 3/8/21, amended claim(s) 1, 5, 12, and 16 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means to communicate with the transceiver” in claims 1 and 12, which corresponds to a “network 40” (see para [0017] of Applicant’s specification as originally filed).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-22 is/are rejected under 35 U.S.C. 101 because the claimed invention, considering all claim elements both individually and in combination as a whole, do not amount to significantly more than a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).
Claim 1 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101.  However, Claim 1 meets the first prong of the step 2A analysis because it is directed to a/an abstract idea, as evidenced by the claim language of “calculate in real time, based on the motion data, the position of the user device to enable real-time display to a test provider of the performance of the test and to determine in real time whether the test quality is satisfactory.”  This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be performed mentally or with pen and paper, as human being are capable of performing calculations in their mind and having a processor perform the calculation is merely automating a task that can otherwise be performed by the human mind.  The claim language also meets prong 2 of the step 2A analysis because the above-recited claim language does not integrate the abstract idea into a practical application.  That is, there appears to be no tangible improvement in a technology, effect of a particular treatment or prophylaxis, a particular machine or manufacture that is integrated, or transformation/reduction of a particular article to a different state or thing as a result of this claimed subject matter.  That is, the other elements of transmitting and receiving data and displaying indications are not a tangible improvement in technology.  As a result, step 2A is satisfied and the second step, step 2B, must be considered.
With regard to the second step, the claim does not appear to recite additional elements that amount to significantly more.  The additional elements are “a processor,” “the user device comprising a sensor that generates the motion data,” “a means to communicate with the transceiver,” “a transceiver configured to transmit a link to the user device and to receive motion data from the user device,” and “a display configured to show in real time a continuous indication of the performance of the test and Alice.  The transceiver, motion sensor, means to communicate, and display are not significantly more as evidenced by para [0067]-[0068] of U.S. Patent Application Publication No. 20170007167 to Kostic et al.  Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
Additionally, the ordered combination of elements do not add anything significantly more to the claimed subject matter.  Specifically, the ordered combination of elements do not have any function that is not already supplied by each element individually.  That is, the whole is not greater than the sum of its parts.
In view of the above, independent claim 1 fails to recite patent-eligible subject matter under 35 U.S.C. 101.  Independent claim 12 fails to recite patent-eligible subject matter for similar, if not eh same, reasoning as that of claim 1.  Dependent claim(s) 2-11 and 13-22 fail to cure the deficiencies of independent claim(s) 1 and 12 by merely reciting additional abstract ideas, additional limitations on abstract ideas already recited, and/or additional elements that are not significantly more.  Thus, claim(s) 1-22 is/are rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9, 11-16, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0298253 to Hal in view of U.S. Patent Application .
For claim 1, Hal discloses an apparatus for performing a remote test of range of motion of a person operating a user device (Abstract), comprising:
a transceiver (“transceiver,” para [0025], [0027], [0029]) configured to (Examiner’s Note: functional language, i.e., capable of) transmit information to the user device (101) and to receive motion data from the user device (para [0025], [0027], and/or [0029]), the user device comprising a sensor that generates the motion data (para [0027]) (also see para [0025] and/or [0029]) and a means to communicate (i.e., 108) with the transceiver (as can be seen in Fig. 1) (para [0031]);
a processor (114) configured to (Examiner’s Note: functional language, i.e., capable of) calculate in real time (“real-time,” para [0014]-[0015] and [0038]), based on the motion data (para [0014]-[0015]), the position of the user device (para [0013], [0017], and/or [0027]) to enable (Examiner’s Note: intended use, i.e., capable of) real-time (“real-time,” para [0014]-[0015] and [0038]) display to a test provider of the performance of the test (para [0015], [0038], and/or [0125]); and
a display (see unlabeled display part of element 131 in Fig. 1 and/or 411 in Fig. 4) configured to (Examiner’s Note: functional language, i.e., capable of) show in real time a continuous indication of the performance of the test (para [0015], [0038], and/or [0125]).
Hal does not expressly disclose that the information is a link.
However, Salamatian teaches information that is a link (Fig. 19) (para [0140]).
It would have been obvious to a skilled artisan to modify Hal such that the information is a link, in view of the teachings of Salamatian, for the obvious advantage of providing the patient/user with a means to select different functionalities such as, for example, a particular test, a user profile, and/or an assessment.

However, in the event that a skilled artisan would not understand Hal as teaching determining in real time whether the test quality is satisfactory and showing whether the test quality is satisfactory, Chillemi teaches determining in real time whether the test quality is satisfactory (para [0017]-[0018]) (also see para [0131]) and showing whether the test quality is satisfactory (para [0132]) (also see claims 1, 12, 15, and , claim 1 defining the “coefficient of variation” as validity, claim 12 reciting “coefficient of variation” being arranged in a “scannable format,” and claim 15 reciting the “scannable formate” being a “on-screen display”).
It would have been obvious to a skilled artisan to modify Hal to include determining in real time whether the test quality is satisfactory and showing whether the test quality is satisfactory, in view of the teachings of Chillemi, for the obvious advantage of demonstrating that the range of motion test is valid, reproducibility, and demonstrates consistent of effort (see, for example, para [0017] of Chillemi).
For claim 2, Hal further discloses wherein the indication of the performance of the test comprises motion of the user device (para [0015], [0038], and/or [0125]).
For claim 3, Hal further discloses wherein the indication of the performance of the test comprises a three-dimensional depiction of the user device (para [0024], [0038], and/or [0090]).
For claim 4, Hal further discloses wherein the indication of the performance of the test comprises a continuous display of angle of motion (para [0071] and/or [0098]-[0099]).
For claim 5, Hal further discloses wherein the motion data is generated using an accelerometer in the user device (para [0027]).
For claim 9, Hal further discloses wherein the processor is further configured to determine quality of the test based on correlating angle measures among multiple frame axes (para [0098]-[0114]) (also see Fig. 2) (Examiner’s Note: hip flexion/extension, hip abduction/adduction, hip internal/external rotation, pelvic tilt, pelvic side bending, and pelvic rotation being directed to different axes).
For claim 11, Hal further discloses wherein the user device displays real-time data about the test (“real-time,” para [0014]-[0015] and [0038]).
For claim 12, Hal discloses a method for performing a remote test of range of motion of a person operating a user device (Abstract), comprising:
transmitting information to the user device (para [0025], [0027], and/or [0029]);
receiving motion data from the user device (para [0025], [0027], and/or [0029]), the user device comprising a sensor that generates the motion data (para [0027]) (also see para [0025] and/or [0029]) and a means to communicate (i.e., 108) with the transceiver (as can be seen in Fig. 1) (para [0031]);
calculating in real time (“real-time,” para [0014]-[0015] and [0038]), based on the motion data (para [0014]-[0015]), the position of the user device (para [0013], [0017], and/or [0027]) to enable (Examiner’s Note: intended use, i.e., capable of) real-time (“real-time,” para [0014]-[0015] and [0038]) display to a test provider of the performance of the test (para [0015], [0038], and/or [0125]); and
displaying (see unlabeled display part of element 131 in Fig. 1 and/or 411 in Fig. 4) in real time a continuous indication of the performance of the test (para [0015], [0038], and/or [0125]).
Hal does not expressly disclose that the information is a link.
However, Salamatian teaches information that is a link (Fig. 19) (para [0140]).
It would have been obvious to a skilled artisan to modify Hal such that the information is a link, in view of the teachings of Salamatian, for the obvious advantage of providing the patient/user with a 
Hal appears to further disclose determining in real time whether the test quality is satisfactory (see the process in either Fig. 2, which can refine the diagnosis at step 207); and displaying whether the test quality is satisfactory (para [0015], [0038], and/or [0125]) (Examiner’s Note: also see para [0056], which discloses that the “logic software” can “analyze” the motion data and require further refinement based on “correlated data” and “interpretation.”  Then para [0125] states that the “program logic” is executed that includes “analysis, and correlation of motion capture data” and that this operation “may be displayed visually”).
However, in the event that a skilled artisan would not understand Hal as teaching determining in real time whether the test quality is satisfactory and displaying whether the test quality is satisfactory, Chillemi teaches determining in real time whether the test quality is satisfactory (para [0017]-[0018]) (also see para [0131]) and showing whether the test quality is satisfactory (para [0132]) (also see claims 1, 12, 15, and , claim 1 defining the “coefficient of variation” as validity, claim 12 reciting “coefficient of variation” being arranged in a “scannable format,” and claim 15 reciting the “scannable formate” being a “on-screen display”).
It would have been obvious to a skilled artisan to modify Hal to include determining in real time whether the test quality is satisfactory and displaying whether the test quality is satisfactory, in view of the teachings of Chillemi, for the obvious advantage of demonstrating that the range of motion test is valid, reproducibility, and demonstrates consistent of effort (see, for example, para [0017] of Chillemi).
For claim 13, HHHal further discloses wherein the indication of the performance of the test comprises motion of the user device (para [0015], [0038], and/or [0125]).
For claim 14, Hal further discloses wherein the indication of the performance of the test comprises a three-dimensional depiction of the user device (para [0024], [0038], and/or [0090]).
For claim 15, Hal further discloses wherein the indication of the performance of the test comprises a continuous display of angle of motion (para [0071] and/or [0098]-[0099]).
For claim 16, Hal further discloses wherein the motion data is generated using a gyroscope in the user device (para [0027]).
For claim 20, Hal further discloses wherein determining the quality of the test comprises correlating angle measures among multiple frame axes (para [0098]-[0114]) (also see Fig. 2) (Examiner’s Note: hip flexion/extension, hip abduction/adduction, hip internal/external rotation, pelvic tilt, pelvic side bending, and pelvic rotation being directed to different axes).
For claim 22, Hal further discloses wherein the user device displays real-time data about the test (“real-time,” para [0014]-[0015] and [0038]).
Claim(s) 6-8 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hal in view of Salamatian, or alternatively Hal, Salamatian, and Chillemi, and further in view of U.S. Patent Application Publication No. 2015/0309563 to Connor.
For claim 6, Hal and Salamatian do not expressly disclose wherein the test is an extension-flexion test of the person’s wrist.
However, Connor teaches wherein the test is an extension-flexion test of the person’s wrist (para [0158]) (also see para [0004]).
It would have been obvious to a skilled artisan to modify Hal wherein the test is an extension-flexion test of the person’s wrist, in view of the teachings of Connor, because such a type of test is a suitable test for evaluating joint health (i.e., the wrist), which is the intended purpose of Hal.
For claim 7, Hal and Salamatian do not expressly disclose wherein the test is a pronation-supination test of the person’s wrist.
However, Connor teaches wherein the test is a pronation-supination test of the person’s wrist (para [0158]) (also see para [0004]).

For claim 8, Hal and Salamatian do not expressly disclose wherein the test is a radial-ulnar deviation test of the person’s wrist.
However, Connor teaches wherein the test is a radial-ulnar deviation test of the person’s wrist (para [0158]) (also see para [0004]).
It would have been obvious to a skilled artisan to modify Hal wherein the test is a radial-ulnar deviation test of the person’s wrist, in view of the teachings of Connor, because such a type of test is a suitable test for evaluating joint health (i.e., the wrist), which is the intended purpose of Hal.
For claim 17, Hal and Salamatian do not expressly disclose wherein the test is an extension-flexion test of the person’s wrist.
However, Connor teaches wherein the test is an extension-flexion test of the person’s wrist (para [0158]) (also see para [0004]).
It would have been obvious to a skilled artisan to modify Hal wherein the test is an extension-flexion test of the person’s wrist, in view of the teachings of Connor, because such a type of test is a suitable test for evaluating joint health (i.e., the wrist), which is the intended purpose of Hal.
For claim 18, Hal and Salamatian do not expressly disclose wherein the test is a pronation-supination test of the person’s wrist.
However, Connor teaches wherein the test is a pronation-supination test of the person’s wrist (para [0158]) (also see para [0004]).
It would have been obvious to a skilled artisan to modify Hal wherein the test is a pronation-supination test of the person’s wrist, in view of the teachings of Connor, because such a type of test is a suitable test for evaluating joint health (i.e., the wrist), which is the intended purpose of Hal.
For claim 19, Hal and Salamatian do not expressly disclose wherein the test is a radial-ulnar deviation test of the person’s wrist.
However, Connor teaches wherein the test is a radial-ulnar deviation test of the person’s wrist (para [0158]) (also see para [0004]).
It would have been obvious to a skilled artisan to modify Hal wherein the test is a radial-ulnar deviation test of the person’s wrist, in view of the teachings of Connor, because such a type of test is a suitable test for evaluating joint health (i.e., the wrist), which is the intended purpose of Hal.
Claim(s) 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hal in view of Salamatian, or alternatively Hal, Salamatian, and Chillemi, and further in view of U.S. Patent Application Publication No. 2015/0142374 to Shibuya.
For claim 10, Hal and Salamatian do not expressly disclose wherein the position of the user device is calculated using a rotation matrix.
However, Shibuya teaches wherein the position of a user device is calculated using a rotation matrix (para [0068] and/or [0070]).
It would have been obvious to a skilled artisan to modify Hal wherein the position of the user device is calculated using a rotation matrix, in view of the teachings of Shibuya, for the obvious advantage of being able to transform the measured data in Euclidean space.
For claim 21, Hal and Salamatian do not expressly disclose wherein the position of the user device is calculated using a rotation matrix.
However, Shibuya teaches wherein the position of a user device is calculated using a rotation matrix (para [0068] and/or [0070]).
It would have been obvious to a skilled artisan to modify Hal wherein the position of the user device is calculated using a rotation matrix, in view of the teachings of Shibuya, for the obvious advantage of being able to transform the measured data in Euclidean space.
Response to Arguments
Applicant’s arguments filed 3/8/21 have been fully considered.
With respect to the 101 rejection, a new grounds of rejection has been established in view of the amendments to the claims.  However, a few of the arguments regarding the 101 rejection will still be addressed.  With respect to the calculation not being able to be performed in the human mind, the calculation appears to be supported at para [0038]-[0040] of Applicant’s specification as originally filed.  These formulas could be solved in the mind or with pencil and paper.  It is noted that claim 1 recites “the position,” which is just one position.  So performing the calculation once would be doable in the human mind or with pencil and paper, especially since no time limit is recited in the claim.  Now if the claim were to recite that the calculations were performed 10 times per second, then yes, the examiner would agree that such processing capability would not be capable of being performed in the human mind or with pencil and paper.  With regard to Thales, that case was dependent on the arrangement of the different sensors, which is absent in the instant claims.  With respect to the Step 2A, prong 2 analysis, the “sensor” and the “user device” are not particular machines as they are generic terms for generic structures and improving a “test” is not improving a technology, it is improving a methodology, i.e., the way a test works.
With respect to the 103 rejection(s), Applicant appears to be arguing features that are not in the claim language.  Specifically, claims 1 and 12 recite “whether the test quality is satisfactory.”  If the test results in Hal were “satisfactory,” then why would they have to be refined?  The examiner takes the position that when a user is satisfied with the results, they would not feel the need to refine the test.  Therefore, step 207 in Fig. 2 of Hal appears to read on the broadest, reasonable interpretation of the claim language.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791